NATIONWIDE VARIABLE INSURANCE TRUST NVIT Growth Fund (formerly, American Century NVIT Growth Fund) Supplement dated December 21, 2015 to the Summary Prospectus dated April 30, 2015 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Summary Prospectus. 1. Effective immediately, the Fees and Expenses Table for the NVIT Growth Fund, found on page 1 of the Summary Prospectus, is deleted and restated as follows: Class I Shares Class II Shares Class IV Shares Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.60% 0.60% 0.60% Distribution and/or Service (12b-1) Fee None 0.25% None Other Expenses 0.26% 0.26% 0.26% Total Annual Fund Operating Expenses 0.86% 1.11% 0.86% Fee Waiver/Expense Reimbursement1,2 (0.14)% (0.14)% (0.14)% Total Annual Fund Operating Expenses After Fee Waiver/Expense Reimbursement 0.72% 0.97% 0.72% 1 “Fee Waiver/Expense Reimbursement” has been restated to reflect current fee waivers. 2 Nationwide Variable Insurance Trust and Nationwide Fund Advisors (the “Adviser”) have entered into a written contract waiving 0.139% of the management fee to which the Adviser would be entitled until April 30, 2017. 2. Effective immediately, the Example Table for the NVIT Growth Fund, found on page 2 of the Summary Prospectus, is deleted and restated as follows: 1 Year 3 Years 5 Years 10 Years Class I Shares Class II Shares 99 Class IV Shares 74 PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
